Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00296-CV

                                          IN RE Stacey SCOTT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 20, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 13, 2015, relator Stacey Scott filed a petition for writ of mandamus with a motion

for emergency stay pending a ruling on the mandamus petition. Scott’s petition complains of the

trial court’s order cancelling the prior abatement of the underlying forcible detainer suit and setting

the matter for trial on the merits. The court has considered the petition for writ of mandamus and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and the motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CV-0227, styled Patrick Denn, Attorney in Fact for Juanita Denn v.
Stacey Jo Scott and All Occupants, pending in the County Court at Law, Guadalupe County, Texas, the Honorable
Robin V. Dwyer presiding.